Citation Nr: 0845105	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  08-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1989 to May 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Nashville, Tennessee Department of 
Veterans Affairs (VA), Regional Office (RO).  The claims 
folder is currently under the jurisdiction of the Louisville, 
Kentucky, RO.  In June 2008, the veteran testified at a 
Travel Board hearing at the Louisville RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his sleep apnea either originated 
during his period of active duty, or alternatively, that it 
is caused or aggravated by his service-connected asthma.  He 
has submitted written statements from his wife and a service 
comrade indicating that he regularly snored loudly and woke 
suddenly while still on active duty.  The record shows that 
he was evaluated for possible sleep apnea during service in 
March 2000, but was not diagnosed with the disorder until 
2006.  

The Board acknowledges that the veteran's wife and his fellow 
serviceman are competent to testify as to what they have 
observed.  See, e.g., Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994).  While the veteran, his wife, and his former service 
comrade are not competent to provide an opinion on the 
diagnosis or etiology of sleep apnea, in light of the lay 
testimony offered, the fact that sleep apnea was at least 
suspected during the veteran's period of service, and in view 
of the fact that the veteran has not to date been afforded a 
VA medical examination in order to establish either the 
etiology or the date of onset of his sleep apnea, the Board 
finds that there is a duty to provide an examination that 
includes an opinion addressing the nexus question at hand.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the etiology and/or 
approximate onset date of his sleep apnea.  
The claims folder should be furnished to 
the examiner for use in the study of this 
case.  Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records, the 
clinical evaluation, and any diagnostic 
studies or tests that are deemed 
necessary, the examiner is asked to 
provide a medical opinion as to the 
following questions:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's sleep apnea originated 
during his period of active duty from 
December 1989 to May 2002 or is otherwise 
causally related to any incident of or 
finding recorded during active duty or 
active duty for training, including 
snoring and breathing difficulty while 
sleeping, as reported by the veteran's 
spouse and a serviceman who slept in close 
proximity to the veteran?  The examiner 
should specifically comment on the 
significance of the March 2000 sleep study 
conducted during service in his/her 
opinion.

If the sleep apnea did not have its onset 
during the veteran's period of active 
service, is it at least as likely as not 
that the veteran's current sleep apnea is 
causally related to his service-connected 
asthma?  Should the examiner opine the 
service-connected asthma is not the likely 
etiology for the obstructive sleep apnea, 
please opine if it is at least as likely 
as not that the service-connected asthma 
aggravates, that is, causes a chronic 
worsening of, the sleep apnea.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without 
resort to speculation, the examiner should 
so indicate in the prepared examination 
report.

2.  The veteran's claim for service 
connection for sleep apnea should then be 
readjudicated on the basis of all 
pertinent evidence and all governing legal 
criteria.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




